oOo fe ND WN Fe WD YY

DO NO NH HN KH HP HP KN DNR Rm wm eee
oO SN DN ON BP WwW NYO Ff CF Oo fH HST DH NH SP WH YY KY OC

Case 2:19-cr-01415-DGC Document1 Filed 12/17/19--Page-4-ef-3

MICHAEL BAILEY
United States Attorney
District of Arizona

TODD ALLISON

Assistant United States Attorney
Arizona State Bar No. 026936
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: todd.allison@usdoj.gov
Attorneys for Plaintiff

 

f WLED ___, LODGED

RECEIVED CORY

~
| —

 

DISTHEGT OF ARIZONA

3 — hese [ean M BR & mt if wv

 

REDACTED FOR
PUBLIC DISCLOSURE

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff,

VS.

Joseph Benedict Melone,
Defendant.

No. CR-19-01415-PHX-DGC (JZB)

INDICTMENT

VIO: 180U.S.C. §§ 922(g) and 924(a)(2)
Felon in Possession of a Firearm and
Ammunition
Count 1

18 U.S.C. §§ 924(d) and 981, 21
U.S.C. § 853, 28 U.S.C. § 2461(c),
and Rule 32.2, Federal Rules of
Criminal Procedure

Forfeiture Allegation

 

 

 

THE GRAND JURY CHARGES:

COUNT 1

On or about December 13, 2019, in the District of Arizona, defendant JOSEPH

BENEDICT MELONE did possess, in and affecting interstate commerce, a firearm and

ammunition, to wit: one Glock, model 43X, 9mm handgun, serial number BLAN242, 131

rounds of 9mm ammunition and two rounds of .22 caliber ammunition. Defendant

knowingly possessed the firearm and ammunition, knowing he had been convicted of a

crime punishable by a term of imprisonment exceeding one year.
In violation of Title 18, United States Code, Sections 922(g) and 924(a)(2).
FORFEITURE ALLEGATION

The Grand Jury realleges and incorporates the allegations of Count 1 of this

 

 
co Oo SI DH ND BP WD VN

RB NO KN KN HO KN KD DD rem ek eet
oOo aI DB WW FP WO PO K& DTD ODO CO IT DBA FP WH YP KF OS

 

Case 2:19-cr-01415-DGC Document1 Filed 12/17/19 Page 2 of 3

Indictment, which are incorporated by reference as though fully set forth herein. Pursuant
to Title 18 United States Code, Sections 924(d) and 981, Title 21, United States Code,
Section 853, and Title 28, United States Code, Section 2461(c), and upon conviction of the
offense alleged in Count | of this Indictment, the defendant shall forfeit to the United States
of America all right, title, and interest in (a) any property constituting, or derived from, any
proceeds the persons obtained, directly or indirectly, as the result of the offense, and (b)
any property used, or intended to be used, in any manner or part, to commit, or to facilitate
the commission of such offense, including, but not limited to the following involved and
used in the offense:
1) one Glock, model 43X, 9mm handgun, serial number BLAN242;
2) 131 rounds of 9mm ammunition; and
3) two rounds of .22 caliber ammunition.
If any of the above-described forfeitable property, as a result of any act or omission of the
defendant:
(1) cannot be located upon the exercise of due diligence,
(2) has been transferred or sold to, or deposited with, a third party,
(3) has been placed beyond the jurisdiction of the court,
(4) has been substantially diminished in value, or
(5) has been commingled with other property which cannot be divided without
difficulty,
it is the intent of the United States to seek forfeiture of any other property of said
defendant(s) up to the value of the above-described forfeitable property, pursuant to Title
21, United States Code, Section 853(p).
//
/
H/
//

 

 
Oo Oo SN DBD NH Se WH NO

Bo wo NO BY NH HN DN DN ROR Rm he eee
Oo NT DB A FP WY NYO K§ COD CO FO SI DH HH FP WO NO KF CO

 

Case 2:19-cr-01415-DGC Document1 Filed 12/17/19 Page 3 of 3

All in accordance with Title 18, United States Code, Sections 924(d) and 981, Title
21, United States Code, Section 853, Title 28, United States Code, Section 2461(c), and
Rule 32.2, Federal Rules of Criminal Procedure.

A TRUE BILL
/s/

FOREPERSON OF THE GRAND JURY
Date: December 17, 2019

 

MICHAEL BAILEY
United States Attorney
District of Arizona

/s/

TODD ALLISON
Assistant U.S. Attorney

 

 

 
